PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BIOMADISON, INC.
Application No. 15/597,002
Filed: 16 May 2017
For: ASSAY WITH SYNAPTOBREVIN BASED MOIETY
Docket No. 102320.0024US
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the “RENEWED PETITION TO THE DELAYED SUBMISSION OF A PRIORITY CLAIM UNDER 37 C.F.R. 1.17(m)”, filed July 21, 2022, which is properly treated as a renewed petition under 37 CFR 1.78(c) to accept an unintentionally delayed claim under     35 U.S.C. § 119(e) for the benefit of the provisional application No. 62/404,513, as set forth in the corrected Application Data Sheet (ADS) filed July 21, 2022.

The petition is DISMISSED.

A petition under 37 CFR § 1.78(c) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. § 119(e) and 37 CFR § 	1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

Applicant previously filed a petition under 37 CFR 1.78(c) on May 12, 2021. However, the petition was dismissed in a decision mailed on April 21, 2022. The decision explained that Applicant had not provided sufficient information of the facts and circumstances surrounding the entire period of delay, from September 16, 2017 until May 12, 2021. In addition, the decision explained that Applicant had not paid the required $1050 petition fee (small entity rate). The decision noted that although a deposit account authorization to charge the petition fee was present, the person signing the petition, Kurt L. Brillhart, was not listed as an authorized user of the deposit account.

Applicant then filed a renewed petition under 37 CFR 1.78(c) on April 26, 2022. However, the petition was dismissed in a decision mailed on June 16, 2022. The decision explained that Applicant did not show that the entire period of delay was unintentional. In particular, Applicant did not account for the period from August 18, 2020 (around the time Applicant noticed the incorrect priority information during an audit) to May 12, 2021 (the date the initial petition was filed).

The instant petition does not satisfy item (3) above. With respect to item (3), Applicant has submitted the required statement of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 CFR 1.78 was filed more than two years after the date the benefit claim was due. Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

When addressing the delay, Petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

Here, the instant renewed petition states that Applicant “completed its final audit of the matter prior to payment of the issue fee…” (the issue fee was due on or before May 18, 2021, as required by the Notice of Allowance mailed February 18, 2021). However, this statement is in contradiction to the statement presented in the petition filed April 26, 2022, in which Applicant stated that he noticed the incorrect priority information during an audit conducted on or about August 18, 2020. Moreover, a review of the application reveals that Applicant did not pay the issue fee, but rather filed a Request for Continued Examination on May 12, 2021. Further explanation regarding these discrepancies is required on renewed petition. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:
 
By mail:		Mail Stop PETITIONS
			Commissioner for Patents
			Post Office Box 1450			
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web 

Any questions concerning this matter may be directed to Attorney Advisor Cliff Congo at (571) 272-3207.  All other inquiries concerning either the examination procedures or status of the application should be directed to the Technology Center.

The application is being forwarded to Group Art Unit 1636 for consideration of the RCE filed May 12, 2021.

/DOUGLAS I WOOD/Attorney Advisor, OPET